DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered. 
Claims 1-5, 8-16 and 18-23 are pending.  

 Claim Rejections - 35 USC § 103
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dash et al. (US 10,405,249 B2) in view of Otte et al. (US 2011/0014919 A1).
(1) Regarding claim 11:
Dash disclose a user device (Fig. 4, 400), comprising: one or more processors (Fig. 4, 403); at least one radio interface (Fig. 4, 401); and memory (Fig. 4, 402) storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Column 8, Lines 40-51) comprising: receiving, through the at least one radio interface and prior to the establishment of a call by the user device, one 
Dash does not disclose the neighboring base station is of a second radio access layer.
Otte teaches a UE receives information from a serving base station of a first radio access layer about neighboring base station of a second radio access layer (Fig. 3, 301; Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Dash in view of Otte to include the feature that the neighboring base station is of a second radio access layer in order to enable a call to be transferred from a first RAT to a second RAT efficiently.

Otte teaches the connection to the alternate network comprises a accessing a base station associated with a network provider that is different than a network provider associated with the UE and the call comprises a roaming call (Fig. 3; Paragraph [0057]-[0058])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Dash in view of Otte to include the feature that wherein the connection to the alternate network comprises a accessing a base station associated with a network provider that is different than a network provider associated with
the UE and the call comprises a roaming call in order to enable CS fallback in a packet-switched network.
	(2) Regarding claim 12:
Dash further discloses skipping searching for an available base station of the second radio access layer when it selects the retry connection type as a connection to the alternate network (Fig. 2, “NO” branch in 208).
(3) Regarding claim 13:
Dash does not disclose the call is an emergency call. However, the Examiner submits that network handover for an emergency call is well known in the art; and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the system of Dash the feature that the call is an emergency call in order to prevent call failure for emergency calls. 

Dash does not disclose wherein the call is a voice call, the first radio access layer handles voice calls in a packet switched domain, the second radio access layer handles voice calls in a circuit switched domain. 
Otte teaches the call is a voice call, the first radio access layer handles voice calls in a packet switched domain, the second radio access layer handles voice calls in a circuit switched domain (Paragraph [0096], “The CS fallback for 1xRTT in Evolved Packet System (EPS) enables the delivery of CS-domain services (e.g. CS Voice, SMS) by reuse of the 1xCS infrastructure when a UE is served by E-UTRAN.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Dash in view of Otte to include the feature that wherein the call is a voice call, the first radio access layer handles voice calls in a packet switched domain, the second radio access layer handles voice calls in a circuit switched domain in order to enable CS fallback in a packet-switched network.
(5) Regarding claim 15:
Dash discloses the first radio access layer is a fifth generation (5G) radio access layer (Column 2, Line 7). 
Dash does not disclose the second radio access layer is a Long Term Evolution (LTE) radio access layer.
As discussed above, Otte teaches a UE receives information from a serving base station of a first radio access layer about neighboring base station of a second radio access layer (Fig. 3, 301; Paragraph [0058]).
. 

Allowable Subject Matter
Claims 1-5, 8-10, 16, and 18-23 are allowed.


	Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are not persuasive. Specifically, with regard to Otte, Applicant argues that transferring a call from a "first RAT" to a "second RAT" fails to teach or suggest “the connection to the alternate network comprising accessing a base station associated with a first network provider that is different than a second network provider associated with the user device and the call comprises a roaming call,” as recited in claim 11, because Otte fails to teach or suggest the “first RAT” and the “second RAT” being associated with different network providers. The examiner respectfully disagrees. 
Otte describes in Fig. 3 and paragraph [0058] that UE 310 connects to LTE network via the first RAT, and 1x network via the second RAT. Thus, by the broadest reasonable interpretation, eNB 312 of the first RAT can be considered a first network provider for UE 310, and IWS/1xBSC of the second RAT can be considered a second network provider for UE 310.  
Furthermore, Otte describes the call is coming from the second RAT while the UE is on the first RAT. Thus, the call can be considered a roaming call. 
The rejections of independent claims 1 and 16 under 35 U.S.C. 103 have been withdrawn in view of the amendments to the claims.  Accordingly, the rejections of dependent claims 2-5, 8-10, 16, and 18-23 also have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner




/BO HUI A ZHU/Primary Examiner, Art Unit 2465